Name: 2010/645/EU: Commission Decision of 26Ã October 2010 extending the period of validity of Decision 2002/887/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (notified under document C(2010) 7249)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  agricultural policy;  trade;  European Union law;  agricultural activity;  environmental policy;  Asia and Oceania
 Date Published: 2010-10-27

 27.10.2010 EN Official Journal of the European Union L 281/96 COMMISSION DECISION of 26 October 2010 extending the period of validity of Decision 2002/887/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (notified under document C(2010) 7249) (2010/645/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Commission Decision 2002/887/EC of 8 November 2002 authorising derogations from certain provisions of Council Directive 2000/29/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (2) authorises Member States to provide for derogations from Article 4(1) of Directive 2000/29/EC in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., other than fruits and seeds originating in Japan, for limited periods and subject to specific conditions. (2) The derogations granted first by Commission Decision 93/452/EEC (3) and later by Decision 2002/887/EC were limited in time and the dates foreseen in these Decisions have been prolonged first, by Commission Decisions 94/816/EC (4), 96/711/EC (5), 98/641/EC (6) and 2001/841/EC (7) and later, by Commission Decisions 2004/826/EC (8), 2006/915/EC (9) and 2008/826/EC (10). (3) Since the circumstances justifying these derogations still apply and there is no new information giving cause for revision of the specific conditions, the authorisation for derogations should be extended. Moreover, experience has been gained from information collected by the Member States in accordance with Article 2 of Decision 2002/887/EC, as well as on the basis of contacts with Japan. Furthermore, appropriate mechanisms are established in this Decision to ensure the monitoring of the conditions of application of the derogations. Therefore it is appropriate to extend the authorisations for derogations granted in this Decision for a longer period than the ones granted by previous Decisions, and namely until 31 December 2020. (4) However, and due to phytosanitary reasons, the import of naturally or artificially dwarfed plants of Juniperus L. originating in Japan should take place only during a specific period of each year until 31 December 2020. (5) Decision 2002/887/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/887/EC is amended as follows: 1. In the first and second paragraphs of Article 2, 1 August 2009 and 1 August 2010 is replaced by 1 August each year. 2. The table in Article 4 is replaced by the following table: Plants Period Chamaecyparis 1.1.2011 31.12.2020 Juniperus 1.11. to 31.3. of each year until 31.12.2020 Pinus 1.1.2011 31.12.2020 Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 October 2010. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 309, 12.11.2002, p. 8. (3) OJ L 210, 21.8.1993, p. 29. (4) OJ L 337, 24.12.1994, p. 87. (5) OJ L 326, 17.12.1996, p. 66. (6) OJ L 304, 14.11.1998, p. 36. (7) OJ L 313, 30.11.2001, p. 44. (8) OJ L 358, 3.12.2004, p. 32. (9) OJ L 349, 12.12.2006, p. 51. (10) OJ L 290, 31.10.2008, p. 25.